DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and arguments have been reviewed and are moot in view of the new rejection give below.   The previous Masiello reference is replaced with Balasubramanian which shows tracking of physical location of objects inside a modular housing unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0195130 to Landow et al in view of U.S. Patent Publication 2018/0034656 to Balasubramanian.
Referring to independent claim 8, Landow shows an environmental control system comprising: a first housing unit (Figure 5, Location data 510); one or more environmental sensors of the first housing unit; one or more utility devices of the first housing unit (“particularized pattern of activity”, paragraph 0005); a second housing unit (Figure 5, location data 510); one or more environmental sensors of the second housing unit; one or more utility devices of the second housing unit (“particularized pattern of activity”, paragraph 0005); and a server coupled to the one or more environmental sensors of the first housing unit, the one or more utility devices of the first housing unit, the one or more environmental sensors of the second housing unit, and the one or more utility devices of the second housing unit (Figure 5, personalization and home automation controller), wherein the server is configured to identify, based on data from the one or more environmental sensors of the first modular housing unit and the one or more utility devices of the first modular housing unit, preferences of the occupant (paragraph 0131 – “the monitoring engine 436 and/or the matching engine 438 may employ an ongoing learning mode to confirm, correct, and/or refine determinations made for the personalized profiles 326-1, including user profiles 457, activity profiles 458, categories 459, and/or rules 460, for individuals sensed and/or for locations in the home.”), and responsive to identifying the preferences of the occupant, determine a profile of one or more commands to be sent to the one or more utility devices of the second housing unit, the one or more commands configured to modify an object in the second modular housing unit to replicate a preferred environment of the occupant (paragraph 0131 shows an “ongoing learning mode to confirm, correct, and/or refine determinations made for the personalized profiles”, these profiles including users preferences for physical objects such as garage doors and window shades – see paragraph 0051).  In addition to what is noted above, paragraph 0008 shows “In various embodiments, the home automation device may be in a second location, and the anticipation of the operational setting may be based at least in part on the movement of the identified individual being directed toward the second location.”   Paragraph 0051 shows a variety of information that 
Referring to independent claim 15, Landow shows a method of controlling housing units, the method comprising: reporting first data reflecting one or more environmental conditions of a first housing unit via one or more environmental sensors of the first housing unit (paragraph 0007 – individual sensed by the sensors”); reporting second data reflecting one or more operating conditions of one or more utility devices of the first housing unit (paragraph 0007 – “corresponding device operations”); responsive to a first condition in the first data and the second data, sending, via a server, a first command to at least one of the one or more utility devices of the first housing unit to adjust a second condition measurable by at least one of the one or more environmental sensors of the first housing unit (paragraph 0051 shows a variety of things that may be modified based on user location tracking and established rules while the abstract shows that these rules may be established based on a “particularized pattern” in the sensed data); responsive to a pattern in the first data and the second data, determining, via the server, a profile of one or more commands to be sent to at least one of the one or more utility devices of the first housing unit to modify a configuration of physical objects in the first modular housing unit for one or more occupants of the first housing unit (Paragraph 0051 shows a variety of information that follows the user as preferences as they transition around the housing units including temperature, lighting, opening/closing shades, etc) and responsive to reporting to the server of a presence of the one or more occupants of the first housing unit in a second housing unit, determining, via the server, a second command based in part on the profile, and sending the second command from the server to one or more utility devices of the second housing unit to modify an object in the second modular housing unit to replicate the ongoing learning mode to confirm, correct, and/or refine determinations made for the personalized profiles”, these profiles including users preferences for physical objects such as garage doors and window shades – see paragraph 0051)
Landow does not show that the first and second housing units are “modular housing units” and furthermore does not show wherein the commands are to “modify a layout of physical objects”.   Applicant defines modular housing units in the specification paragraph 0043:
As used herein, modular housing units, such as first modular housing unit 105 and second modular housing unit 110 include any human-occupiable shelter configured with sensors (e.g., sensors 205 and utility devices 215 or sensors 220 and utility devices 225) as described herein. Examples of modular housing units may include homes, offices, apartments, hotels, or other spaces housing an occupant 210.

Balasubramanian shows a system for adjusting a hotel room based on user preference established in a user profile collected while the user has stayed in similar hotel rooms (paragraph 0017).   Balasubramanian shows where these are modular housing units (“hotel rooms”) and that one of the tracked user preferences is a physical layout of the hotel room (paragraphs 0027-0030 – for example moving the bed to the side of the room opposite the window, floor lamp positioned near the bed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modular housing units and physical arrangement of objects as shown in Balasubramanian as the units/rooms/zones and user preferences of Landow because “the adjustment of an unknown environment to reflect a preferred ambient condition” is preferable to the user in order avoid “uncomfortableness, unfamiliarity, or disconnection is increased when the unknown environment has different room temperature settings, light preferences, device configurations, etc. from the preferential settings in such people's home environment” (paragraphs 0002-0004) of Balasubramanian.   Landow and Balasubramanian are written to similar systems of updating user preferences based on tracked, discovered, or input user preferences when the user enters a new area.  They are in the same field of art and being executed for the same purposes.

Referring to claim 9, Landow shows wherein the server is further configured to send commands to the one or more utility devices of the second modular housing unit and the one or more utility devices of the first modular housing unit without transmitting profile data extraneous to the commands to the one or more utility devices of the second modular housing unit and the one or more utility devices of the first modular housing unit (Paragraph 0007 – “The home automation device may be instructed based at least in part on the determined home automation rule via a home automation network”).
Referring to claims 10 and 17, Landow shows wherein at least one of the one or more environmental sensors of the first modular housing unit is configured to detect a status condition of the occupant of the first modular housing unit (paragraph 0006 – “a home automation rule may be determined based at least in part on i) the second sensor data, ii) a first location of the identified individual, and iii) the particularized pattern attributed to the identified individual.”).
Referring to claim 11 and 19, Landow shows wherein at least one of the one or more environmental sensors of the first modular housing unit is configured to detect an identity of the occupant of the first modular housing unit (paragraph 0006 – “The sensor data may be indicative of an unidentified individual that is sensed by the at least one sensor. A set of one or more identification rules specified by a stored protocol record may be accessed. The set of one or more identification rules may include criteria for identifying sensed individuals.”).
Referring to claims 12 and 16, Landow shows wherein the server is further configured to send commands to the one or more utility devices of the second modular housing unit and the one or more utility devices of the first modular housing unit without receiving explicit commands from the occupant of the first modular housing unit (this is the point of home automation – that processes such as temperature, lighting, shades are automated and do not require user commands each time they are required by the user – see paragraph 0051 as noted above).
Referring to claim 13 and 20, Landow shows wherein at least one of the one or more environmental sensors of the first modular housing unit is configured to detect commands from the occupant of the first modular housing unit (paragraph 0131 – “Certain embodiments may provide user with feedback options to facilitate the ongoing learning mode. User-selectable options (e.g., via a device interface, voice recognition with a microphone of one or more home automation components, etc.) provided with user notifications (e.g., push notifications to computing/communication devices, audio alerts via speakers of one or more home automation components, etc.) could be provided to allow a user to confirm or correct conditions detected.”).
Referring to claim 14, Landow shows wherein the data from the one or more environmental sensors of the first modular housing unit includes user input reflecting one or more preferences of the occupant of the first modular housing unit (paragraph 0131 – “confirm or correct conditions detected”).
Referring to claim 18, Landow shows determining a physiological state of at least one or the one or more occupants of the first modular housing unit via the one or more environmental sensors of the first modular housing unit (paragraph 0070 – health sensors including heart rate and other physiological states).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117